U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 3, 2012 Computer Vision Systems LaboratoriesCorp. (Exact name of registrant as specified in its charter) Florida 00-52818 98-0534701 (State or jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 101 Plaza Real South, Suite 201S, Boca Raton, FL 33432 (Address of principal executive offices) (zip code) 1 (888) 406-5783 Telephone All Communications to Hamilton & Associates Law Group, P.A. Attn: Brenda Lee Hamilton, Esquire 101 Plaza Real Suite 201 S Boca Raton Florida Telephone No. (561) 416-8956 Facsimile No.: (561) 416-2855 Computer Vision Systems Laboratories, Corp is referred to as "CVSL", "us", "we" or "our". Item 8.01. Other Events On January 3, 2012 we issued a press release announcing fabrication of our patented maneuverable guidewire. A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit 99.1 Press Release 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Computer Vision Systems Laboratories Corp DATED: January 3, 2012 /s/ Thomas DiCicco Thomas DiCicco, Chief Executive Officer 3
